SEWARD & KISSEL LLP 1200 G Street, N.W. Washington, DC 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com January 29, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, DC 20549 Re: Fairholme Funds, Inc. (the "Company") File Nos.: 333-88517 and 811-09607 Dear Sir or Madame: Pursuant to Rule 485(a) under the Securities Act of 1933, the Company hereby submits Post-Effective Amendment No.19 to the Company's Registration Statement ("PEA# 19").We are making this filing to comply with the amendments to Form N-1A adopted in Release No. IC-28584 (January 13, 2009).PEA# 19 is marked in accordance with Rule 310 of Regulation S-T to show changes from Post-Effective Amendment No.18. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned or Paul Miller at (202)737-8833. Sincerely, /s/ Young Seo Young Seo, Esq. Seward & Kissel LLP Enclosures cc:Paul
